United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-2981
                                  ___________

Jesus Carmona,                         *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Dick Ross; Crow Wing County;           *
City of Brainerd; Denny Peterson;      *
David Hermerding; Jennifer             *
Cummings; Marshall Prescott; Rod       *
McCulley,                              *
                                       *
             Appellees.                *
                                  ___________

                         Submitted: May 7, 2003
                             Filed: June 2, 2003
                                  ___________

Before BOWMAN, WOLLMAN, and HANSEN, Circuit Judges.
                        ___________

PER CURIAM.

      Louisiana inmate Jesus Carmona appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 suit against Sheriff Dick Ross and others.
After careful review of the record, we dismiss this appeal as premature and remand.

      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable E. S.
Swearingen, United States Magistrate Judge for the District of Minnesota.
       As the district court did not address Carmona’s claims against multiple
unserved defendants, those claims remain pending, and this appeal is premature. See
Thomas v. Basham, 931 F.2d 521, 523 (8th Cir. 1991). We note that the district court
also has not ruled on Carmona’s second amended complaint or his motion to compel,
and we direct the court to consider these matters as well.

      Accordingly, we dismiss the appeal and remand to the district court for
consideration of Carmona’s claims against the unserved defendants, his second
amended complaint, and his motion to compel.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-